Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered October 6, 1981, convicting him of assault in the second degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the trial court’s denial of the defendant’s *640request to charge the jury that they could consider the offense of sexual abuse in the third degree as a lesser included offense of sexual abuse in the first degree since there was no reasonable view of the evidence which would support such a charge (CPL 300.50 [1]). We find no errors in the prosecutor’s cross-examination of the defendant nor in his summation which would have deprived the defendant of a fair trial. Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.